Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
Claims 31-39 are allowed because the prior art fail to teach a temperature Indicator comprising: a liquid crystal structure including: a top layer; a backing layer;
a single compartment positioned between said top layer and said backing layer containing temperature sensitive liquid crystals; and
a mask comprised of a color filter positioned on said top layer, wherein said mask includes at least a first mask portion and a second mask portion, wherein said first mask portion is semitransparent,
wherein said first mask portion is configured to filter out at least a portion of at least a first color of light and allow at least a second color of light to pass through said first mask portion,
wherein said semitransparent aspect of said first mask portion is configured to allow at least another portion of the first color of light to pass through said first mask portion and combine with at least the second color of light to form a third color,
wherein said second mask portion is semitransparent,
wherein said second mask portion is configured to filter out at least a portion of at least the first color of light and allow at least the second color of light to pass through said second mask portion,

wherein the third color and the fourth color create a visible contrast, in combination with the remaining limitations of claims 31-39.
Claims 40-52 are allowed because the prior art fail to teach a temperature Indicator, comprising:
a liquid crystal structure including:
a top layer; a backing layer;
a single compartment positioned between said top layer and said backing layer containing temperature sensitive liquid crystals; and
a mask comprised of a color filter positioned on said top layer,, wherein said mask includes at least a first mask portion and a second mask portion, wherein said first mask portion and said second mask portion are each configured to filter out at least a portion of at least a first color of light and allow at least a second color of light to pass through said first mask portion and said second mask, respectively, and
wherein said first mask portion is further configured to allow at least another portion of at least the first color of light to pass through said first mask portion and combine with at least the second color of light to form a third color,
wherein said second mask portion is further configured to allow at least another portion of at least the first color of light to pass through said second mask portion and combine with at least the second color of light to form a fourth color, and


                                                    Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        March 11, 2021